DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments regarding non-inclusion of additional species are persuasive.  Upon further consideration, the Examiner is including species N (represented by Figs 19A-19C and 20) and species O (represented by Figs. 21A-21D and 22) to the restriction requirement mailed on September 23, 2020.  Contrary to Applicant’s arguments, species N is directed to only Figs. 19A-19C and 20.  Claims 1-9 and 11-16 have been examined on the merits in this office action.  Claims 11 and 17-20 stand withdrawn as being directed to non-elected species.  When features generic to species N and O are found to be allowable, the Examiner will rejoin the claims in accordance with MPEP 821.04 and 1302.04(h).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4 and 14, the recitation “..at a midline of the base plate…” renders the claims vague and indefinite because it is unclear what location is being referred to by midline.  Is this a central portion, a proximal portion or a distal portion of the base plate?

Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou (US 20070123884 A1).
Regarding claims 1-2, 11 and 12, Abdou discloses a plate assembly including: a base plate 105 with a first screw retainer clip or spring element or blocking element 220 or 310 disposed in a first cavity or groove formed in the base plate adjacent a first screw seat 205; and a second screw retainer or blocking element 220 or 310 disposed in a separate or first groove formed in the base plate adjacent a second screw seat 205.  Abdou discloses each of the first and second blocking elements is elastically biased towards an initial state in which each blocking element partially obstructs a corresponding screw seat and a compressed state in which the corresponding screw seat is unobstructed (Figs. 1A, 2C, and 3-5, paras [0073]-[0077]).
Regarding claims 9 and 11, each blocking element is “V-shaped” and includes a ramped or angled surface such that a head of a bone screw inserted through a screw seat corresponding to the blocking element abuts against the ramped surface and moves the blocking element towards the compressed state.
Regarding claims 3 and 13, as illustrated in Figs. 1A, 2C and 3-5, the first and second blocking elements are independently moveable between the initial state and the compressed state.

Regarding claim 6, each bore bole has a spherical seat and defines multiple central axes that are (a) angled relative to a central lateral axis of the base plate at a first angle, and (b) angled relative to a central longitudinal axis at a second angle. 
Regarding claim 7, the plate assembly includes four or six bore holes (between the claimed four and twelve) defining respective seats.
Regarding claims 8 and 16, each retainer or blocking element is entirely disposed within a corresponding groove formed in the base plate when the blocking element is in a compressed state.  

Claim(s) 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (US 8940030).
Stein et al. disclose a plate assembly including: a base plate 10 with a first screw blocking element 20 disposed in a recess or groove 40 formed in the base plate adjacent a first screw seat; and a second screw blocking element 20 disposed in a separate recess or groove 40 formed in the base plate adjacent a second screw seat.  Stein et al. disclose each of the first and second blocking elements is elastically biased towards an initial state in which each blocking element partially obstructs a corresponding screw seat and a compressed state in which the corresponding screw seat is unobstructed (Figs. 1-6 and cols. 2-4).
Regarding claims 2 and 12, Stein et al. disclose a slide 22 of each blocking element 20 to be attached to a biasing member 24.  The recitation “spring element” is anticipated by this disclosure because the slide exhibits resiliency due to this attachment. 

Regarding claims 3 and 13, the first and second blocking elements are independently moveable between the initial state and the compressed state.
Regarding claims 4 and 14, Stein et al. disclose a through hole formed between the first and second bone screw seats, wherein the through hole can facilitate placement of a temporary fixation element such as a distractor screw (see marked up Fig. 3 below).

    PNG
    media_image1.png
    444
    295
    media_image1.png
    Greyscale

Regarding claims 5 and 15, Stein et al. disclose one or more cuts formed in an outer surface of the base plate (defining recesses 32) for enabling grasping of the bone plate by an insertion tool (Fig. 1 and cols.2-4).
Regarding claim 6, each screw aperture or borehole defines multiple axes, one of which is (a) angled relative to a central lateral axis of the base plate at a first angle, and (b) angled relative to a central longitudinal axis at a second angle. 

Regarding claims 8 and 16, each blocking element is entirely disposed within a corresponding groove formed in the base plate when the blocking element is in a compressed state.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














February 22, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775